NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 17-3045
                                     ______________

                                     DANIEL KING,

                                                   Appellant

                                             v.

                  JUDGE CHARLES B. BURR, II, Individually;
            RIVER WATCH CONDOMINIUM OWNER’S ASSOCIATION
                            ______________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                             (D.C. No. 2-17-cv-02315)
                     District Judge: Hon. Michael M. Baylson
                                 ______________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   March 14, 2018
                                  ______________

             Before: JORDAN, SHWARTZ, and KRAUSE, Circuit Judges.

                                 (Filed: March 15, 2018)

                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
SHWARTZ, Circuit Judge.

       Plaintiff Daniel King appeals the District Court’s order dismissing his complaint

against Defendants Judge Charles B. Burr, II and Riverwatch Condominium Owner’s

Association (“Riverwatch”) for lack of subject matter jurisdiction. Because the District

Court properly dismissed the complaint pursuant to the Rooker-Feldman doctrine, we

will affirm.

                                            I

       This case arises out of litigation between King and Riverwatch concerning repairs

and damage to King’s condominium. In 2008, an arbitral panel awarded King

approximately $3,500. In a subsequent bench trial in the Court of Common Pleas in June

2010—before Judge Burr—Riverwatch obtained a judgment for approximately $8,500

(the “June 2010 Order”). King filed post-trial motions on July 2, 2010, but before the

court ruled on them, King appealed to the Superior Court. On July 28, 2010, the court

dismissed King’s post-trial motions with prejudice (the “July 2010 Order”). King moved

for reconsideration of the July 2010 order, which the court denied. King appealed that

order, and the Commonwealth Court affirmed and remanded for a determination of the

attorney’s fees King owed Riverwatch (the “July 2011 Order”). King filed multiple

petitions to appeal to the Pennsylvania Supreme Court, but each was denied.

       Judge Burr presided over the bench trial regarding attorney’s fees and, in February

2014, entered judgment in Riverwatch’s favor for approximately $30,000 (the “February

2014 Order”). King again filed post-trial motions and appealed the order awarding

attorney’s fees, which was affirmed. The Court of Common Pleas denied and dismissed

                                            2
as moot his post-trial motions on April 1, 2014 (the “April 2014 Order”). King thereafter

filed numerous appeals to the Commonwealth Court and the Pennsylvania Supreme

Court, but none was successful. King also filed a petition for a writ of certiorari in the

United States Supreme Court, which was denied. King v. Riverwatch Condo. Owner’s

Ass’n, 138 S. Ct. 520 (2017).

       In May 2017, King commenced this action in the District Court, alleging that

(1) his due process and equal protection rights were violated, (2) Judge Burr lacked

jurisdiction, and (3) Riverwatch was seeking to enforce void orders. The District Court

granted Defendants’ Rule 12(b)(1) motion to dismiss, holding that the Court lacked

subject matter jurisdiction pursuant to the Rooker-Feldman doctrine because King was

improperly challenging state court judgments. King v. Burr, Civ. No. 2:17-cv-02315-

MMB, 2017 WL 3705872, at *3-5 (E.D. Pa. Aug. 24, 2017). King appeals.

                                             II1

       King argues the Rooker-Feldman doctrine does not apply, and the District Court

should not have dismissed his complaint, because the underlying state orders are void.

Specifically, he claims (1) the June 2010 and February 2014 orders are void because the

Court of Common Pleas entered judgment before post-trial motions were due; (2) the

July 2010 and April 2014 orders are void because the Court of Common Pleas entered

them after appeals were taken; and (3) the July 2011 Order is void because the



       1
        We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise de novo review
over questions of subject matter jurisdiction. PennMont Sec. v. Frucher, 586 F.3d 242,
245 (3d Cir. 2009).
                                              3
Commonwealth Court did not have jurisdiction. He also asserts the July 2010 and April

2014 Orders were not final orders. We need not evaluate the validity of the orders King

challenges because the Rooker-Feldman doctrine bars his claims.

       When a plaintiff sues in federal court after filing suit in state court, the Rooker-

Feldman doctrine2 prohibits a district court from exercising jurisdiction in certain

circumstances. The doctrine is restricted to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

Thus, for the doctrine to apply, four requirements must be met: “(1) the federal plaintiff

lost in state court; (2) the plaintiff ‘complains of injuries caused by the state-court

judgments’; (3) those judgments were rendered before the federal suit was filed; and

(4) the plaintiff is inviting the district court to review and reject the state judgments.”

Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir.

2010) (brackets omitted) (quoting Exxon Mobil, 544 U.S. at 284). All of these

requirements are met here.

       First, as the procedural history demonstrates, there is no question that King lost in

state court. Second, he complains of injuries caused by those state-court judgments

because his claims focus on the harm the courts’ allegedly void orders have caused him.



       2
         The doctrine takes is name from the Supreme Court’s decisions in Rooker v.
Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).
                                               4
Indeed, King asserts that “[t]his case involves disputes concerning . . . Judge Burr’s

orders or judgments and the enforcement thereof in violation of plaintiff’s due process

and equal protection rights because they were entered when . . . Judge Burr’s lack of

jurisdiction was patent and obvious on the face of the record.” Appellees’ Supp. App. 24.

Thus, the source[s] of the plaintiff’s injury” are orders and judgments of the Pennsylvania

state courts. Great W. Mining & Mineral Co., 615 F.3d at 166. Third, the orders and

judgments about which King complains were rendered before he filed suit in federal

court: his claims concern the June 2010, July 2010, July 2011, February 2014, and April

2014 Orders, all of which were rendered well before he commenced this case in 2017.

Finally, he is inviting federal review and rejection of the state-court orders because he

asserts the underlying orders are void. As the District Court observed, “King’s claims

were already evaluated by the appropriate Pennsylvania appellate courts. By retaining

jurisdiction, [the District Court] would be reviewing and rejecting the judgments of these

courts,” and “granting King the injunctive relief and damages he seeks would contradict

the numerous state-court judgments that found King’s jurisdictional arguments

unpersuasive, effectively rejecting and overruling these decisions in contravention of the

Rooker-Feldman doctrine.” King, 2017 WL 3705872, at *5. Because all four

requirements of the Rooker-Feldman doctrine are met, the District Court properly

dismissed King’s complaint.

                                             III

       For the foregoing reasons, we will affirm.



                                              5